September 2, 2011 Attn:Martin James Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington, DC20549 Dear Mr. James: Applied Minerals, Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing and understands that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing.The Company also understands that it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Christopher T. Carney Christopher T. Carney Interim Chief Financial Officer
